COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
        NO. 2-05-348-CV
 
LUAT LENJAU, INDIVIDUALLY AND                                       APPELLANT
AS REPRESENTATIVE OF THE
ESTATE 
OF DAYANG LIMAU, DECEASED,
AND
AS GUARDIAN OF MOSES LUAT, A 
MINOR, FLORENCE LUAT, A
MINOR,
MARILYN LUAT, A MINOR, RUBINE
LUAT,
A MINOR, MOSES LUAT, A MINOR,
LAHAI 
LUAT, A MINOR AND NEWBORN
LUAT,
A MINOR
 
V.
 
BELL
HELICOPTER TEXTRON, INC.,                                         APPELLEES
BELL HELICOPTER CORPORATION, 
BELL HELICOPTER KOREA, INC., 
BELL HELICOPTER INTERNATIONAL, INC., 
AND BELL HELICOPTER INTERNATIONAL 
SALES CORPORATION
                                               ----------
 
            FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
 
                                               ----------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                              ------------




On October 14, 2005, and November 29, 2005, we notified appellant, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $125 filing fee was paid. 
See Tex. R. App. P.
42.3(c).  Appellant has not paid the $125
filing fee.  See Tex. R. App. P. 5, 12.1(b).
Because appellant has failed to comply with a requirement of the rules
of appellate procedure and the Texas Supreme Court=s order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:
MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
DELIVERED:
December 22, 2005
 
 




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).